 Case 17-24684   Doc 60   Filed 11/08/18 Entered 11/08/18 16:27:53   Desc Main
                            Document     Page 1 of 4




Linda D. Smith, SB#7438
Law Offices of Linda D. Smith
4543 So. 700 E., Suite 100
Salt Lake City, Utah 84107
Telephone: (801) 485-3717
Facsimile: (801) 905-1178
Attorney for Debtor, Cindy Janell Jones
____________________________________________________________

                 IN THE UNITED STATES BANKRUPTCY COURT

           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
____________________________________________________________

                              :
IN RE:                        :   Bankruptcy Case No. 17-24684
   CINDY JANELL JONES         :
                              :   Chapter 13
                              :   Judge R. Kimball Mosier
                              :
     ---------------------------------------------------------

           APPLICATION FOR ATTORNEY’S FEES AND COSTS

________________________________________________________________

          Applicant, Linda D. Smith, represents as follows:

     1.    Applicant is a duly licensed attorney, and has been the

attorney for Debtor in the above-entitled proceedings, and her

services and their value are listed attached as Exhibit A.

     2.    All services for which the compensation is requested

were in connection with said bankruptcy proceedings and not in

any other matter, and that all services performed were necessary

                                      1
 Case 17-24684   Doc 60   Filed 11/08/18 Entered 11/08/18 16:27:53   Desc Main
                            Document     Page 2 of 4




and proper, and the amounts of the compensation are reasonable.

     3.   Debtors agreed to pay a sum not to exceed $600.00.

     4.   The amounts listed on "Exhibit A" have been expended or

incurred as expenses in connection with such services, for which

applicant seeks payment.

     5.   Wherefore, Linda D. Smith requests that the court

approve and allow the requested compensation.

     DATED this 8th day of November, 2018.



                                          /s/Linda D. Smith ____
                                          Linda D. Smith




                                      2
Case 17-24684   Doc 60   Filed 11/08/18 Entered 11/08/18 16:27:53      Desc Main
                           Document     Page 3 of 4




                             Exhibit A


09-25-18           LDS          .40        Talked with client re surrendering the
                                           2015 Nissan Altima and purchase
                                           another vehicle

10-01-18           LDS          .05        Received proposal for a new vehicle.



10-16-18           LDS          .45        Drafted Motion to Incur Debt and
                                           Request for Attorney’s Fees




10-16-18           LDS          .20        Drafted Notice of Hearing

10-16-18           LDS          .15        Drafted Proposed Order
10-16-18           LM           1.00       Mailed documents to all creditors
10-16-18
                   LDS          .15        Filed Motion to Incur Debt and Request
                                           for Attorney’s Fees with the court and
                                           Notice of Hearing
11-08-18           LDS          .15        Reviewed Trustee’s Response and
                                           made changes to Order
11-08-18           LDS          .25        Prepared for hearing, filed pending
                                           order, filed Application for Attorney’s
                                           Fees



                                       3
Case 17-24684   Doc 60     Filed 11/08/18 Entered 11/08/18 16:27:53   Desc Main
                             Document     Page 4 of 4




        2.33/hrs         525.00     ATTORNEY TIME AT $225.00/HOUR
        1.00/hrs          75.00      PARALEGAL TIME AT $75.00/HOUR
                         600.00     TOTAL CHARGES




                                       4
